Case 1:95-cr-00142-KD-MU Document 109 Filed 01/04/21 Page 1 of 1                  PageID #: 185




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


 FRANK JAMES WELCH,                         :

       Petitioner,                          :
                                                   CIVIL ACTION NO. 20-0548-KD-MU
                                            :
 vs.                                               CRIMINAL NO. 95-0142-KD
                                            :
 UNITED STATES OF AMERICA,
                                            :
       Respondent.


                                         JUDGMENT

       In accordance with the order entered this date, it is hereby ORDERED,

 ADJUDGED, and DECREED that Frank James Welch’s motion to vacate, set aside or

 correct his sentence pursuant to 28 U.S.C. § 2255 (Doc. 101) be summarily dismissed

 with prejudice due to Welch’s failure to comply with 28 U.S.C. §§ 2244(b)(3)(A) and

 2255(h).

       Petitioner is not entitled to a certificate of appealability and, therefore, he is not

 entitled to appeal in forma pauperis.

       Done this the 4th day of January 2021.



                                            s/ Kristi K. DuBose
                                            KRISTI K. DuBOSE
                                            CHIEF UNITED STATES DISTRICT JUDGE
